Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00746-CR

                                         Frederick FLETCHER,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                   Trial Court No. 2015CR8480
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 28, 2016

DISMISSED FOR LACK OF JURISDICTION

           Appellant Frederick Fletcher has filed a notice of appeal, seeking review of the trial court’s

denial of his Application for Writ of Habeas Corpus Seeking Immediate Release, Reinstatement

of Prior Bond Amount, or Setting of Bond Hearing. The trial court denied appellant’s application

on May 24, 2016. Appellant did not file his notice of appeal until October 31, 2016. Appellant’s

notice of appeal, filed five months after the trial court’s order was signed, appears to be untimely

filed.
                                                                                 04-16-00746-CR


        Therefore, we ordered appellant to show cause on or before December 8, 2016 why this

appeal should not be dismissed for lack of jurisdiction. Appellant has not responded. We dismiss

this appeal for lack of jurisdiction.

                                               PER CURIAM
Do not publish




                                              -2-